Citation Nr: 0201117	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  99 - 10 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to an effective date prior to May 30, 1996, for 
the grant of a schedular 100 percent disability rating for 
post-traumatic stress disorder.  

Entitlement to retroactive payment of annual clothing 
allowance under the provisions of 38 U.S.C.A. § 1162 for the 
years 1973 through 1995.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from August 9, 1965, to 
August 8, 1968, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of August 1997 and 
January 1998 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, which 
granted an increased schedular rating of 100 percent for the 
veteran's service-connected post-traumatic stress disorder 
(PTSD), effective May 30, 1996.  The veteran appealed, 
seeking an earlier effective date for the grant of a 
schedular 100 percent evaluation for his PTSD.  In addition, 
the claimant has appealed the July 1998 decision from the 
VARO, Los Angeles, California, which denied retroactive 
payment of the annual clothing allowance for the years 1973 
through 1995, inclusive.  During the pendency of these 
appeals, the veteran has relocated, and his claims folders 
are currently under the jurisdiction of the VARO, Muskogee, 
Oklahoma.  

The claimant appeared and offered testimony in support of his 
claims at a videoconference hearing held at the RO in 
November 2001 before the undersigned Member of the Board 
sitting at Washington, DC.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  First, VA has a 
duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 38 U.S.C. §§ 5102, 5103, and 
5103A].  

The record shows that the rating decisions of August 1997 and 
January 1998 granted an increased schedular rating of 100 
percent for the veteran's service-connected PTSD, effective 
May 30, 1996.  The claimant and his representative were 
informed of that determination by RO letter of August 28, 
1997, with a copy of the rating decision, which informed him 
of the issue addressed, the evidence considered, the decision 
reached, and the reasons and bases for that decision.  
Following receipt of his Notice of Disagreement, the claimant 
and his representative were provided a Statement of the Case 
on February 2, 1998, which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, the reasons and bases for the decision, his 
responsibility to submit evidence to support his claim, and 
VA's obligation to assist him by obtaining existing VA and 
non-VA medical and other evidence, including evidence in the 
possession of governmental authorities, that is pertinent and 
specific to his claim.  

The claimant perfected his claim by letter received in 
December 1998, submitted additional evidence, and requested a 
personal hearing.  A Supplemental Statement of the Case was 
issued on January 10, 2000, which notified him of the issue 
addressed, the additional evidence considered, the 
adjudicative action taken, the decision reached, and the 
reasons and bases for the decision.  Following additional 
development of the record, another Supplemental Statement of 
the Case was issued on January 31, 2001, which again notified 
him of the issue addressed, the additional evidence 
considered, the adjudicative action taken, the decision 
reached, and the reasons and bases for the decision.  The 
veteran subsequently elected to have a videoconference 
hearing at the RO before a Member of the Board sitting at 
Washington, DC.  He was notified by RO letter of November 6, 
2001, that his case was being transferred to the Board.  

With respect to the claimant's appeal for retroactive payment 
of annual clothing allowance under the provisions of 
38 U.S.C.A. § 1162 for the years 1973 through 1995, that 
claim was denied by RO decision of July 2, 1998, and the 
veteran was notified of that decision by RO letter of July 2, 
1998, which notified him of the reasons and bases for that 
decision.  Following receipt of his Notice of Disagreement, 
the claimant and his representative were provided a Statement 
of the Case on January 27, 1999, which notified him of the 
issue addressed, the evidence considered, the adjudicative 
action taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  The 
claimant perfected his appeal in February 1999, and requested 
a hearing at the RO before a traveling 
Member of the Board.  As noted above, he subsequently elected 
to have a videoconference hearing at the RO before a Member 
of the Board sitting at Washington, DC.  That hearing was 
held at the RO in November 2001 before the undersigned Member 
of the Board sitting at Washington, DC.  The veteran's 
testimony is described in the discussion of his individual 
claims, set out below.  

VA has no outstanding or unmet duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the rating decision, 
Statement of the Case, Supplemental Statements of the Case, 
and RO letters sent to the appellant informed him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  The 
appellant has not referenced any unobtained evidence that 
might aid his claims or that might be pertinent to the 
determination of his claims, or asked that any additional 
evidence be obtained.  The RO requested all relevant 
treatment records identified by the appellant, and the 
appellant was informed in various letters what records the RO 
was requesting and he was asked to assist in obtaining the 
evidence.  Further, the appellant was afforded an opportunity 
to appear and offer testimony in support of his claims at a 
videoconference hearing held at the RO in November 2001 
before the undersigned Member of the Board sitting at 
Washington, DC.  

The record shows that neither the appellant nor his 
representative has argued a duty-to-assist issue in raising 
the VCAA.  Neither has he asserted that the notification 
responsibilities codified by the VCAA apply to his case, or 
that additional notice would have resulted in any new 
evidence for his claim.  As to the impact of the VCAA, the 
Board concludes that there is no question that the appellant 
was fully notified and aware of the type of evidence required 
to substantiate his claims, and that nothing in the VCAA 
could change that.  The Board concludes further that the 
extensive factual development in this case, reflected in the 
record on appeal, indicates no reasonable possibility that 
any further assistance would aid the appellant in 
substantiating his claims.  See 38 U.S.C. § 5103A(a)(2).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and it's duty to assist him in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.  

2.  Rating decisions of August 1997 and January 1998 granted 
an increased schedular rating of 100 percent for the 
veteran's service-connected post-traumatic stress disorder 
(PTSD), effective May 30, 1996; the veteran appealed, seeking 
an earlier effective date for the grant of a 100 percent 
schedular evaluation for that disability.  

3.  The medical evidence of record does not establish 
entitlement to a schedular 100 percent rating for PTSD prior 
to May 30, 1996.  

4.  The veteran's initial application for the annual clothing 
allowance was received at the RO on March 5, 1998.  


CONCLUSIONS OF LAW

1.  An effective date prior to May 30, 1996, for the 
assignment of a schedular 100 percent rating for PTSD is not 
warranted.  38 U.S.C.A. § 5110(b)(2) (West 1991);  
38 C.F.R. §§ 3.400(b)(2)(i), (o)(2) (2001).  

2.  Entitlement to retroactive payment of the annual clothing 
allowance prior to 1996 is not established.  38 U.S.C.A. 
§ 1162 (West Supp. 2001);  38 C.F.R. § 3.801 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an Effective Date Prior to May 30, 1996, for 
the Grant of a Schedular 100 Percent Disability Rating for 
PTSD

Historically, the record shows that the veteran appealed the 
rating decision of March 1992, which continued the 30 percent 
evaluation for his service-connected PTSD.  That rating 
decision was upheld by a final Board decision of July 31, 
1995.  

Rating decisions of August 1997 and January 1998 granted an 
increased schedular rating of 100 percent for the veteran's 
service-connected PTSD, effective May 30, 1996.  The veteran 
appealed, seeking an earlier effective date for the grant of 
a 100 percent schedular evaluation for that disability.  

Under the provisions of  38 U.S.C.A. § 5110(a) (West 1991) 
and 38 C.F.R. § 3.400 (2001), the effective date of an 
evaluation and award of VA disability compensation benefits 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later, unless otherwise provided.  However, 

governing law and regulations further provide that the 
effective date of an award of disability compensation based 
on direct service connection will be the day following 
separation from active service or date entitlement arose if 
the claim is 
received within one year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. §  3.400(b)(2)(i) 
(2001).  Governing law and regulations further provide that 
the effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  
38 U.S.C.A.  § 5110(b)(2) (West 1991);  38 C.F.R. 
§§ 3.400(o)(2) (2001).  

The veteran reopened his claim for a rating in excess of 30 
percent for PTSD on January 28, 1997.  Rating decisions of 
August 1997 and January 1998 granted an increased schedular 
rating of 100 percent for the veteran's service-connected 
PTSD, effective May 30, 1996.  The currently assigned 
effective date for the increased schedular evaluation of 100 
percent is based upon the report of a May 30, 1996, 
psychiatric examination of the veteran by a private physician 
(Dr. A.) to whom the veteran was referred by VA.  However, 
the effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  
38 U.S.C.A.  § 5110 (b)(2) (West 1991);  38 C.F.R. §§ 3.400 
(o)(2) (2001).  Pursuant to the cited law and regulations, 
the RO assigned an effective date of May 30, 1996, prior to 
the date of receipt of his claim, under the provisions of  
38 U.S.C.A.  § 5110 (b)(2) (West 1991);  38 C.F.R. §§ 3.400 
(o)(2) (2001).  On appeal, the Board must review all evidence 
of record for a period of one year prior to the date of 
receipt of the veteran's claim for increase in order to 
determine if an even earlier effective date for the grant of 
a schedular 100 percent rating is warranted.  

The evidence of record during the one-year period prior to 
receipt of the veteran's claim for increase consists of a VA 
hospital summary and treatment records, dated from January 
26, 1996, through January 30, 1996; and VA outpatient 
treatment records dated from February 1996 to January 1997.  
All other medical evidence is dated prior to the beginning of 
the one-year period prior to receipt of the veteran's claim, 
or dated subsequent to the report of the May 30, 1996, 
psychiatric examination of the veteran by a private physician 
(Dr. A.).  

The VA hospital summary and treatment records, dated from 
January 26, 1996, through January 30, 1996, shows that the 
veteran was admitted after threatening behavior in the Urgent 
Care Center, and symptoms which included anger, hostility, 
pressured speech, irritability, diminished sleep, denial of 
mental problems, threats of homicidal actions against the 
staff, refusal to take medications and racing thoughts.  
Those behaviors continued throughout his hospitalization and, 
as a result of his continuing threats against the staff, he 
was discharged on an irregular basis because of disciplinary 
violations.  At the time of discharge, the veteran was 
stable, his prognosis was guarded, and he was considered 
competent.  The Axis I diagnoses were PTSD, ruled out; not 
contributory at this time; and rule out bipolar disorder; the 
Axis II diagnosis was personality disorder, antisocial, 
narcissistic traits; and the Axis V Global Assessment of 
Functioning (GAF) score was currently 50, and 60 for the past 
year, indicative of serious symptoms or any serious 
impairment in social, occupational or school functioning. 

VA outpatient treatment records dated from February 1996 to 
January 1997 show that the veteran was seen in February 1996 
for gastrointestinal complaints.  Subsequently in February 
1996, he was seen for complaints of a skin disorder and it 
was incidentally noted that he carried a PTSD diagnosis.  The 
veteran complained of anger and, during a long discussion, 
that people "didn't care", and expressed dissatisfaction 
with his disability compensation rating.  He was seen in 
March 1996 for skin complaints, in April 1996 for 
gastrointestinal complaints, again in May 1996 for a skin 
disorder, and in June 1996 for gastrointestinal complaints.  
In July 1996, it was noted that the veteran was impatient, 
and that further treatment for his hepatitis C would be 
delayed pending evaluation by a private psychologist.  

At his videoconference hearing held at the RO in November 
2001 before the undersigned Member of the Board, the veteran 
testified, in pertinent part, that he believes that the 
symptoms and severity of his PTSD warranted an increased 100 
percent schedular evaluation back to 1985; that he was 
treated for insomnia between 1968 and 1970; that he was 
subsequently treated for the same symptoms, and was assigned 
an increased rating of 30 percent for PTSD in 1973 [sic]; 
that he continued 
to be treated for his PTSD, but never talked to a physician 
who had the background to diagnose what was really wrong with 
him until 1995; that he was given medication for PTSD at the 
VAMC, Santa Barbara, in 1984 or 1985; and that he had only 
part-time seasonal employment, working only two days a week 
during the two years prior to May 30, 1996, but had no 
problems on the job and did not miss any work days due to his 
PTSD symptoms.  He indicated that VA outpatient treatment 
records from the VAMC, Houston, for the period from 1968 
through 1970 had not been obtained.  

The Board finds nothing in the above evidence which would 
warrant assignment of an increased schedular evaluation for 
the veteran's PTSD earlier than May 30, 1996, the date of his 
examination by a private psychologist.  While the VA hospital 
discharge summary describes increased psychiatric 
symptomatology, those symptoms are ascribed to a possible 
bipolar disorder, and a personality disorder, with antisocial 
and narcissistic traits.  PTSD was ruled out, and shown not 
to be contributory at that time.  

The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West,  11 
Vet. App. 181, 182 (1998) (per curiam).  In this case, 
competent medical evidence, i.e., the opinion of a VA 
psychiatrist, states that the veteran's PTSD was not 
contributory to his hospitalization.  Further, personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation providing for disability compensation 
purposes.  38 C.F.R. § 3.303(c), Part 4, § 4.9 (2001).  On 
review of the VA hospital summary and treatment notes, the 
Board finds that it is not factually ascertainable that an 
increase in the veteran's PTSD disability had occurred.  
Thus, an earlier effective date for the grant of an increased 
100 percent schedular rating for PTSD is not warranted under 
the provisions of 38 U.S.C.A.  § 5110 (b)(2) (West 1991);  
38 C.F.R. §§ 3.400 (o)(2) (2001).  

The Board has also considered the VA outpatient treatment 
records dated from February 1996 to January 1997, but finds 
that such evidence does not demonstrate or suggest that an 
increased disability rating is warranted.  Rather, that 
evidence shows that the veteran's primary concerns are other 
than his psychiatric disability, and that he was capable of 
having a long discussion in which he described his anger and 
related his interest in obtaining increased disability 
compensation benefits.  On review of the evidence contained 
in those VA outpatient records, the Board finds that it is 
not factually ascertainable that an increase in the veteran's 
PTSD disability had occurred.  Thus, based upon that 
evidence, an earlier effective date for the grant of an 
increased 100 percent schedular rating for PTSD is not 
warranted under the provisions of 38 U.S.C.A.  § 5110 (b)(2) 
(West 1991);  38 C.F.R.  §3.400(o)(2) (2001).  

The record shows that all efforts by the RO to obtain VA 
outpatient treatment records from the VAMC, Houston, 
including an archives search, for the period from 1968 to 
1979 were unavailing, and the VAMC, Houston, reported that it 
had no outpatient treatment records of the veteran.  The 
veteran was notified of that fact, and waived consideration 
of those records in favor of gaining an earlier review of his 
claim for an effective date prior to May 30, 1996, for the 
grant of a schedular 100 percent disability rating for his 
PTSD.  The Board notes that such evidence would not be of 
value in determining the severity of the veteran's disability 
during the one-year period prior to the date of receipt of 
his claim for an increased rating for his service-connected 
PTSD, and finds that the veteran has not been prejudiced by 
the absence of those records.  

While the Board has considered the veteran's personal 
conviction that he is entitled to an effective date prior to 
May 30, 1996, for the grant of a 100 percent schedular 
evaluation for PTSD, the record shows that the severity of 
that disability was assessed following each of the veteran's 
claims for increase, and found not to warrant assignment of 
an evaluation of more than 30 percent.  The veteran did not 
appeal any of those decisions prior to that of March 1992, 
which was upheld by a Board decision of July 31, 1995. 

Based upon the foregoing, and for the reasons and bases 
stated, the Board concludes that an effective date prior to 
May 30, 1996, for the grant of an increased 100 percent 
schedular rating for PTSD is not warranted.  The appeal as to 
that issue is denied.  

Entitlement to Retroactive Payment of the Annual Clothing 
Allowance for the years 1973 through 1995, Inclusive

The record shows that a rating decision of March 1974 granted 
service connection for a skin disorder, diagnosed as tinea 
versicolor and hyperhidrosis of the feet, and that the 
veteran was given medication for that condition.  On a VA 
dermatology examination in March 1981, it was noted that the 
veteran would require continuing treatment for his skin 
disorder at the local VA medical facility.  A rating decision 
of June 1981 continued the 10 percent evaluation for his 
service-connected skin disorder.  A VA dermatology 
examination in September 1985 again revealed tinea 
versicolor, treated with Lotrimin, and hyperhidrosis of the 
feet, and a rating decision of December 1985 continued the 10 
percent rating for his service-connected skin disorder.  A VA 
dermatology examination in October 1987 again revealed tinea 
versicolor, treated with gentian violet and anti-fungal cream 
and lotions, and hyperhidrosis of the feet.  A rating 
decision of December 1985 continued the 10 percent rating for 
his service-connected skin disorder.  On VA hospitalization 
in November 1987, the veteran's skin disorder was treated 
with cryotherapy with liquid nitrogen and Diprosone ointment 
for his tinea versicolor, and he was given Diprosone 
ointment.  A rating decision of March 1992 continued the 10 
percent rating for his service-connected skin disorder.  A VA 
dermatology examination in September 1997 again revealed 
tinea versicolor, treated with ointments, creams and 
solutions, and hyperhidrosis of the feet, treated with 
Gentian violet.  A rating decision of January 1998 increased 
the evaluation for the veteran's service-connected skin 
disorder from 10 percent to a 30 percent rating.  

The claimant's initial Application for Annual Clothing 
Allowance (VA Form 21-8678) for the year 1997 was received at 
the RO on March 5, 1998.  That claim was based upon evidence 
that he used a medication (Capsaicine) for his service-
connected skin disorder, diagnosed as tinea versicolor and 
hyperhidrosis of the feet, that caused irreparable damage to 
his garments.  The veteran subsequently submitted additional 
applications for the annual clothing allowance for the years 
1973 through 1996, inclusive.  The claimant was notified by 
RO letter of July 2, 1998, that although his claims for 
annual clothing allowance for the years 1996 and 1997 had 
been paid, his claims for the annual clothing allowance for 
the years 1973 through 1995 could not be paid because such 
were not timely filed.  The veteran appealed that decision, 
seeking retroactive payment of the annual clothing allowance 
for the years 1973 through 1995, inclusive.  

At his videoconference hearing held at the RO in November 
2001 before the undersigned Member of the Board sitting at 
Washington, DC, the veteran testified that he had experienced 
symptoms of his service-connected skin condition since 1973; 
that he had been prescribed medications, including ointments 
and creams, by VA physicians; that a VA physician informed 
him between 1984 and 1992 that Gentian violet would stain his 
socks; and that he had never been told that he was entitled 
to an annual clothing allowance because those medications 
stained his clothing.  A transcript of the testimony is of 
record. 

Governing law and regulations governing payment of an annual 
clothing allowance is codified at  38 U.S.C.A. §1162 (West 
Supp. 2001) and 38 C.F.R. §3.810 (2001), and provide as 
follows:  

(a) Except as provided in paragraph (d) of this section, a 
veteran who has a service-connected disability, or a 
disability compensable under 38 U.S.C. 1151 as if it were 
service-connected, is entitled, upon application therefor, to 
an annual clothing allowance as specified in 38 U.S.C.A. 
§ 1162.  The annual clothing allowance is payable in a lump 
sum, and the following eligibility criteria must also be 
satisfied: (1) A VA examination or hospital or examination 
report from a facility specified in § 3.326(c) discloses that 
the veteran wears or uses certain prosthetic or orthopedic 
appliances which tend to wear or tear clothing (including a 
wheelchair) because of such disability and such disability is 
the loss or loss of use of a hand or foot compensable at a 
rate specified in § 3.350(a), (b), (c), (d), of (f); or (2) 
The Chief Medical Director or designee certifies that because 
of such disability a prosthetic or orthopedic appliance is 
worn or used which tends to wear or tear the veteran's 
clothing, or that because of the use of a physician-
prescribed medication for a skin condition which is due to 
the service-connected disability irreparable damage is done 
to the veteran's outer garments.  For the purposes of this 
paragraph "appliance" includes a wheelchair.  

(b) Effective August 1, 1972, the initial lump sum clothing 
allowance is due and payable for veterans meeting the 
eligibility requirements of paragraph (a) of this section as 
of that date.  Subsequent annual payments for those meeting 
the eligibility requirements of paragraphs (a) of this 
section will become due on the anniversary date thereafter, 
both as to initial claims and recurring payments under 
previously established entitlement. 

(c)(1) Except as provided in paragraph (c)(2) of this 
section, the application for clothing allowance must be filed 
within 1 year of the anniversary date (August 1) for which 
entitlement is initially established, otherwise, the 
application will be acceptable only to effect payment of the 
clothing allowance becoming due on any succeeding anniversary 
date for which entitlement is established, provided the 
application is filed within 1 year of such date.  The 1-year 
period for filing application will include the anniversary 
date and terminate on July 31 of the following year. 

(2) Where the initial determination of service connection for 
the qualifying disability is made subsequent to an 
anniversary date for which entitlement is established, the 
application for clothing allowance may be filed within 1 year 
from the date of notification to the veteran of such 
determination.  See  38 U.S.C.A. § 1162 (West Supp. 2001); 
38 C.F.R. § 3.810 (2001).  

In the instant appeal, the record shows that the veteran's 
initial application for the annual clothing allowance was 
received at the RO on March 5, 1998.  Under the law and 
regulations set out above, his initial lump sum clothing 
allowance is due an payable effective August 1, 1998, because 
the veteran met the eligibility requirements of paragraph (a) 
of this section as of that date, i.e., "because of the use 
of a physician-prescribed medication for a skin condition 
which is due to the service-connected disability irreparable 
damage is done to the veteran's outer garments."  Subsequent 
annual payments for those meeting the eligibility 
requirements of paragraph (a) of this section will become due 
on the anniversary date thereafter, both as to initial claims 
and recurring payments under previously established 
entitlement.  Thus the veteran meets the eligibility 
requirements of paragraph (a) of this section as of August 1, 
1998, and is entitled to subsequent annual payments of the 
lump sum clothing allowance on the anniversary date 
thereafter.  He is merely required to submit his annual 
clothing allowance application (VA Form 21-8678).  

However, 38 C.F.R. § 3.810(c)(1) states that, except as 
provided in paragraph (c)(2) of this section, the application 
for clothing allowance must be filed within 1 year of the 
anniversary date (August 1) for which entitlement is 
initially established, otherwise, the application will be 
acceptable only to effect payment of the clothing allowance 
becoming due on any succeeding anniversary date for which 
entitlement is established, provided the application is filed 
within 1 year of such date.  As the veteran did not file 
timely applications for the annual clothing allowance at any 
time prior to March 5, 1998, he is entitled to payment of the 
clothing allowance during the year prior to his anniversary 
date (August 1, 1998) and in succeeding years.  In this case, 
the record indicates that the veteran was granted payment of 
the lump sum clothing allowance for the years 1996 and 1997 
under the provisions of  38 C.F.R. § 3.810(c)(2), which 
provides that where the initial determination of service 
connection for the qualifying disability is made subsequent 
to an anniversary date for which entitlement is established, 
the application for clothing allowance may be filed within 1 
year from the date of notification to the veteran of such 
determination.  Because the veteran's application was 
received on March 5, 1998, his eligibility was retroactively 
established one year prior to that date, i.e., March 5, 1997.  
As that date is prior to the anniversary date of August 1, 
1997, he was found to be retroactively entitled to the 
clothing allowance for the year 1996.  However, that one-time 
payment was based solely upon the date of receipt of his 
application for annual clothing allowance, and his 
entitlement to payment of the annual clothing allowance is 
currently limited to payment of the clothing allowance 
becoming due on any succeeding anniversary date for which 
entitlement is established, provided the application is filed 
within 1 year of such date.  

Based upon the foregoing, and for the reasons and bases 
stated, entitlement to retroactive payment of the annual 
clothing allowance prior to 1996 is not established.  
38 U.S.C.A. § 1162 (West Supp. 2001);  38 C.F.R. § 3.801 
(2001).  The claim for retroactive payment of the annual 
clothing allowance for the years 1973 to 1995 is denied.

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

1.  An effective date prior to May 30, 1996, for the grant of 
a schedular 100 percent disability rating for PTSD is denied.  

2.  Retroactive payment of the annual clothing allowance for 
the years 1973 to 1995 is denied.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



